DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 04/23/2019.  Claims 1-20 are pending.  Claims 1 and 17 have been written in independent form.

Specification
The disclosure is objected to because of the following informalities:
Page 2 Exhibit 2 line 21-It appears that the word “Boing” is a typographical, and should be the word “Boeing” instead. Page 5 Exhibit 2-In line 5, the word “of” does not make sense in the sentence.
Page 7 Exhibit 2 line 14-It appears that the word “I” is a typographical error.
Page 9 Exhibit 2 lines 16-21-The figure descriptions do not match the figures in the drawings.  Additionally,
FIG. 1 and FIG. 2 are not in the drawings;
FIG. 7 and FIG. 8 are shown in the drawings, but they are not listed in the specification along with the other figures.
Page 11 Exhibit 2 lines 20-21 and 23-Reference character 21 has been used to designate both “locations” and “sealed connectors.”
Page 13 Exhibit 2 lines 24-26-Reference character 28 has been used to designate both “belt fasteners” and “interconnecting fastening straps.”  Additionally, Applicant’s Page 16 Exhibit 2 line 1, where reference character 28 is also designated as “strap on belt fastener 27.”
Page 13 Exhibit 2 lines 8-The word “at” does not make sense in the sentence.
As a general note, Applicant is encouraged to insure that the designations of the reference characters listed at the end of the specification are consistent with the manner in which they are listed throughout the specification and drawings filed 04/23/2019.  Also, ensure that drawing descriptions in the specification are consistent with the figures referenced in the drawings.
Appropriate correction is required.

Claim Objections
Claims 2-16 and 18-20 are objected to because of the following informalities:
Claims 2-16 begin with the phrase “An airship” after having already been introduced in claim 1 as “A lighter than air airship.”  After a limitation feature has been introduced in a claim, customary claim language precedes all succeeding references to that limitation feature with the word “the” or equivalent, depending on the context.  As currently written, claims 2-16 appear to be introducing “an airship” in each claim.
Claim 2 appears to inadvertently recite the word “wherein” back-to-back in line 1.
Claims 18-20 begin with the phrase “A airship” after having already been introduced in claim 18 as “A method” and are objected to for the same reasons as set forth in the rejection of claims 2-16 hereinabove.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 18 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the solar cell panel (12)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 recites the limitation "a solar panel" in lines 6-7.  It is not clear if these limitations are referring to the same limitation, or if they are referring to different limitations.  If they are referring to the same limitation, they should be identically recited.  For examination purposes, and as best understood, "the solar cell panel (12)" and "a solar panel" will be interpreted to mean solar cell panel.
Additionally, claims 3-15 are rejected because they depend from an indefinite parent claim.
Claim 5 recites the limitations "the fabrics" in line 1, and "the solar cells" and "the engine" in line 3, and "the fabric" in line 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 also recites the limitation "the solar cells" in line 3.  Claim 5 indirectly depends from claim 2, which recites the limitation "the solar cell panel (12)" in line 1.  It is not clear if 
Claim 5 also recites the limitation "the wires are only locally extending out of the fabric" in lines 3-4.  This limitation is vague and indefinite.  It is not clear what is meant by "locally extending."  What is "locally" local to?  What makes "locally" local?
Claim 11 recites the limitation "the solar panel (12)" in lines 2-3."  There is insufficient antecedent basis for this limitation in the claim.  Additionally, this limitation is not clear, because this claim indirectly depends from claim, which recites "the solar cell panel (12)" in line 1.  These different recitations are confusing.  It is not clear if these limitations are referring to the same limitation, or if they are referring to different limitations.  If they are referring to the same limitation, they should be identically recited.
Claim 15 recites the limitation "the first rigid arm (15A) and second rigid arm (15B)" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the solar cell panel (12)" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 1-3, 7-12, and 17-18 is/are rejected under 35 USC § 103 as being unpatentable over Purvis, U.S. Patent 7,147,184 B1 (hereinafter called Purvis), and further in view of Yokomaku et al., U.S. Patent Application Publication 2001/0002686 A1 (hereinafter called Yokomaku).
Regarding claim 1, Purvis teaches a lighter than air airship (1) comprising
a gas-filled flexible hull (2) which is elongate with a longitudinal axis (1') and with a front end (4) and a rear end (5) (See e.g., FIG. 1),
wherein a harness-structure (3) (See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) is abutting an outer side of the hull (2) without perturbing the hull (2) and without extending through the hull (2);
wherein the harness structure (3) is made of a bendable material (See e.g., FIGS. 1 & 4; column 3 lines 57-61; column 4 lines 60-62 and 66-67; column 5 line 1) and carries a propeller engine (10) (See e.g., FIGS. 1 & 4 elements 18) for forward thrust of the airship (1).
But Purvis does not teach rechargeable batteries (11) for providing electrical power to the propeller engine (10), and a solar panel for providing electrical power to recharge the batteries (11).
(See e.g., ¶ [0064]) for providing electrical power to the propeller engine (10), and a solar panel (See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]) for providing electrical power to recharge the batteries (11).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Purvis and Yokomaku before him, before the effective filing date of the claimed invention, to modify the invention of Purvis to include rechargeable batteries for providing electrical power to the propeller engine, and a solar panel for providing electrical power to recharge the batteries, as taught in the prior art of Yokomaku.  One would have been motivated to make such a combination to achieve the predictable result of, providing a power cable via the shortest route, thereby shortening the power cable and reducing the possible power loss there along and the total weight of the airship, as disclosed in the prior art of Yokomaku (See e.g., ¶ [0080]), as well as to enable improved, extended endurance for the air vehicle.
Regarding claim 2, as best understood, Purvis, as modified by Yokomaku in the rejection of claim 1 hereinabove, further teaches wherein, wherein the solar cell panel (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]), the batteries (11) (Yokomaku See e.g., ¶ [0064]), the propeller engine (10) (Purvis See e.g., FIGS. 1 & 4 elements 18) are electrically interconnected by electrical conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) that are integrated in the bendable material (Purvis See e.g., FIGS. 1 & 4; column 3 lines 57-61; column 4 lines 66-67; column 5 line 1; and Yokomaku See e.g., ¶s [0055], [0058], & [0064], “The gas envelope 10 is a generally ellipsoidal balloon defined by a ship hull 11. … The suspension chords 13 are provided to be parallel to one another and perpendicular to the center line "a", and to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11. … Power cables are provided coaxially with or in parallel to the suspension chords for connecting the solar battery module 41 to the load 47, e.g., the storage battery …”  In the combination of Purvis and column 4 lines 66-67; column 5 line 1) of the harness structure (3) (Purvis See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59).
Regarding claim 3, Purvis, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches wherein the bendable material (Purvis See e.g., FIGS. 1 & 4 column 3 lines 57-61; column 4 lines 60-62 and 66-67; column 5 line 1) of the harness structure (3) (Purvis See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) is a textile material comprising yarn (Purvis See e.g., FIGS. 1 & 4; column 3 lines 57-61, where the lightweight, durable, moisture-proof fabric, preferably a urethane-coated nylon teaches a textile material comprising yarn) among which the electrical conductors (Yokomaku See e.g., FIGS. 1-4B & 8 element 14; ¶ [0064]) are provided as part of the textile material (See e.g., the rejection of claim 2 hereinabove that discusses the manner in which the electrical conductors are integrated into the bendable material by both Purvis and Yokomaku, of which the textile material is a part).
Regarding claim 7, Purvis, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches wherein the electrical conductors (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) also comprise a digital databus (13') (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064], where element 14 teaches a digital databus because it is transmitting data between the load 47, i.e., battery and the solar panel 41.) for transmitting digital data between a control unit (25) and the batteries (11) (Yokomaku See e.g., ¶ [0064]), the solar cell panel (12) (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]), and the propeller (Purvis See e.g., FIGS. 1 & 4 elements 18) (Examiner notes that the control unit (25),along with the other devices listed thereafter, in the instant claim, are not being positively claimed, rather they are simply indicating devices between which the digital data can be transmitted; however, in the interest of compact prosecution, because the other devices were positively claimed in previous claims, they have been listed in the instant claim).
Regarding claim 8, Purvis, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches wherein the harness-structure (3) (Purvis See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) comprises a bendable ring-belt (7) extending as a ring around the hull (2) and around the longitudinal axis (1') (Purvis See e.g., FIGS. 6 & 7 elements 26, 28; column 3 lines 61-column 4 line 3) and carrying the solar cell panel (12) (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]).
Regarding claim 9, Purvis, as modified by Yokomaku in the rejection of claim 8 hereinabove, further teaches wherein the ring-belt (7) (Purvis See e.g., FIGS. 6 & 7 elements 26, 28; column 3 lines 61-column 4 line 3) is made of a ring-belt material (Purvis See e.g., FIGS. 1 & 4 column 3 lines 57-61, where, when the ring-belt (as recited in the instant claim rejection herein before) is attached to the harness-structure (as recited in the rejection of claim 8 hereinabove), it becomes part of the harness-structure and therefore is made of a ring-belt material  Examiner notes that the claim does not set forth what a ring-belt material is made of, nor does it preclude it from being the same material as the harness-structure of which it is a part) into which the electrical conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) are integrated (See e.g., the rejection of claim 2 hereinabove that discusses the manner in which the electrical conductors are integrated into the bendable material by both Purvis and Yokomaku), wherein the electrical conductors are electrically interconnecting (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) and the batteries (11) (Yokomaku See e.g., FIGS. 2 & 3 elements 14 & 47; ¶s [0058] & [0064], “The suspension chords 13 are provided … to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11.”).
Regarding claim 10, Purvis, as modified by Yokomaku in the rejection of claim 9 hereinabove, further teaches wherein the ring-belt (7) (Purvis See e.g., FIGS. 6 & 7 elements 26, 28; column 3 lines 61-column 4 line 3) also carries the propeller engine (10) (Purvis See e.g., FIGS. 1 & 4 element 18), and the electrical conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) integrated (See e.g., the rejection of claim 2 hereinabove that discusses the manner in which the electrical conductors are integrated into the bendable material by both Purvis and Yokomaku) into the ring-belt material (as recited in the rejection of claim 8 hereinabove) are also electrically connected (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) to the propeller engine (10) (Purvis See e.g., FIGS. 1 & 4 elements 18, 48, 50, 53, where elements 48 and 53 extend along the surface of element 16, and their connection to electrically-powered element 50 teach the electrical conductors (13) … are also electrically connected to the propeller engine (10), and the references in their entirety teach the instant claim limitation).
Regarding claim 11, Purvis, as modified by Yokomaku in the rejection of claim 9 hereinabove, further teaches wherein the harness structure (3) (Purvis See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) comprises a further ring-belt (7') (Purvis See e.g., FIGS. 6 & 8 elements 44, 46; column 4 lines 36-45) at a distance to the ring-belt (7) (Purvis See e.g., FIGS. 6 & 7 elements 26, 28; column 3 lines 61-column 4 line 3), wherein the solar panel (12) (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]) extends from the ring-belt (7) (Purvis See e.g., FIGS. 6 & 7 elements 26, 28; column 3 lines 61-column 4 line 3) to the (Purvis See e.g., FIGS. 6 & 8 elements 44, 46; column 4 lines 36-45) and is fastened to both ring- belts (7, 7') (Purvis See e.g., FIGS. 6-8 elements 16, 26 & 28 and 44 & 46; column 3 lines 61-column 4 line 3; column 4 lines 36-45 and Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47, where the solar panel from Yokomaku combined with both ring-belts of Purvis is fastened to both belts across element 16).
Regarding claim 12, Purvis, as modified by Yokomaku in the rejection of claim 8 hereinabove, further teaches wherein the ring-belt (7) (Purvis See e.g., FIGS. 6 & 8 elements 44, 46; column 4 lines 36-45) is provided with a ring-belt tensioner (30) (Purvis See e.g., FIGS. 4, 6, & 8 elements 50; column 5 line 65-column 6 line 9) configured for automatically and resiliently providing contractive tension to the ring-belt material in a direction towards reduction of the length of the ring-belt (7) for accommodating volume variations of the hull (2).
Regarding claim 17, Purvis teaches a method for producing a lighter than air airship, the method comprising,
providing an elongate hull (See e.g., FIG. 1) with a longitudinal axis (1') (See e.g., FIG. 1, where an unlabeled imaginary longitudinal axis extends between the center of the foremost and rearmost of the airship teaches a longitudinal axis) and inflating the hull with gas (See e.g., FIG. 1; column 1 lines 59-64 and 66; column 2 lines 3-13);
providing a harness-structure (3) (See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) made of a bendable material (See e.g., FIGS. 1 & 4; column 3 lines 57-61; column 4 lines 60-62 and 66-67; column 5 line 1);
securing the harness-structure (3) (See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) around the hull after inflating the hull (See e.g., FIG. 1), such that the harness-structure (See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) is abutting an outer side of the hull (2) without perturbing the hull (2) and without extending through the hull (2);
securing a propeller engine (10) (See e.g., FIGS. 1 & 4 elements 18) for forward thrust of the airship (1).
But Purvis does not teach rechargeable batteries (11) for providing electrical power to the propeller engine (10), and a solar panel for providing electrical power to recharge the batteries (11) to the harness structure (3).
However, Yokomaku teaches rechargeable batteries (11) (See e.g., ¶ [0064]) for providing electrical power to the propeller engine (10), and a solar panel (See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]) for providing electrical power to recharge the batteries (11).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Purvis and Yokomaku before him, before the effective filing date of the claimed invention, to modify the invention of Purvis to include rechargeable batteries for providing electrical power to the propeller engine, and a solar panel for providing electrical power to recharge the batteries, as taught in the art of Yokomaku.  One would have been motivated to make such a combination to achieve the predictable result of, providing a power cable via the shortest route, thereby shortening the power cable and reducing the possible power loss there along and the total weight of the airship, as disclosed in the prior art of Yokomaku (See e.g., ¶ [0080]), as well as to enable improved, extended endurance for the air vehicle.
Regarding claim 18, Purvis, as modified by Yokomaku in the rejection of claim 17 hereinabove, further teaches wherein the method comprises providing electrical conductors (13) (Yokomaku See e.g., FIGS. 1-4B & 8 element 14; ¶ [0064]) integrated in the bendable material (Purvis See e.g., FIGS. 1 & 4; column 3 lines 57-61; column 4 lines 66-67; column 5 line 1; and Yokomaku See e.g., ¶s [0055], [0058], & [0064], “The gas envelope 10 is a generally ellipsoidal balloon defined by a ship hull 11. … The suspension chords 13 are provided to be parallel to one another and perpendicular to the center line "a", and to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11. … Power cables are provided coaxially with or in parallel to the suspension chords for connecting the solar battery module 41 to the load 47, e.g., the storage battery …”  In the combination of Purvis and Yokomaku, element 13, with which the power cable 14 is coaxially formed, of Yokomaku which is integrated in the bendable material as disclosed in Yokomaku in paragraph [0058], is now integrated in the bendable material likened unto the disclosure in Purvis, for example at column 4 lines 66-67; column 5 line 1) of the harness structure (3) (Purvis See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59) and interconnecting the solar cell panel (12) (Yokomaku See e.g., FIGS. 1 & 2 elements 41, 47; ¶ [0064]), the batteries (11) (Yokomaku See e.g., ¶ [0064]), and the propeller engine (10) (Purvis See e.g., FIGS. 1 & 4 elements 18) by the electrical conductors (13).


Claims 4-6 is/are rejected under 35 USC § 103 as being unpatentable over Purvis, and further in view of Yokomaku, and further in view of YANG et al., U.S. Patent Application Publication 2019/0217078 A1 (hereinafter called YANG).
Regarding claim 4, Purvis, as modified by Yokomaku in the rejection of claim 3 hereinabove, further teaches wherein the electrical conductors are wires (Yokomaku See e.g., FIGS. 2 & 4 element 14; ¶ [0064]).
But neither Purvis nor Yokomaku teaches the electrical conductors are wires interwoven with the yarn or knitted or embroided into the textile material.
(See e.g., FIG. 2; ¶s [0075] & [0095]).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Purvis, Yokomaku, and YANG before him, before the effective filing date of the claimed invention, to modify the combined invention of Purvis and Yokomaku to include the electrical conductors are wires interwoven with the yarn or knitted or embroided into the textile material, as taught in the prior art of YANG.  One would have been motivated to make such a combination to achieve the predictable result of ensuring that electrical conductor wires maintain consistent connections via the material to allow the device on which they are being used to reliably, dependably, and effectively perform their function(s).
Regarding claim 5, as best understood, Purvis, as modified by Yokomaku in the rejection of claim 3 hereinabove, further teaches wherein the fabrics (Purvis See e.g., FIGS. 1 & 4; column 3 lines 57-61; column 4 lines 60-62 and 66-67; column 5 line 1) comprise contact locations (Yokomaku See e.g., FIGS. 2 & 4 element 14; ¶s [0058] & [0064], “The suspension chords 13 are provided … to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11.”) at which there is an electrical connection between the wires and the batteries (Yokomaku See e.g., FIGS. 2 & 3 elements 14 & 47; ¶s [0058] & [0064], “The suspension chords 13 are provided … to connect a center portion of the upper surface of the ship hull 11 and a center portion of the bottom surface of the ship hull 11.”) or the solar cells or the engine.
But neither Purvis nor Yokomaku teaches wherein at the locations, the wires are only locally extending out of the fabric.
However, YANG teaches wherein at the locations, the wires are only locally extending out of the fabric (See e.g., FIG. 2 elements 106, 107; ¶ [0089]).

Regarding claim 6, Purvis, as modified by Yokomaku in the rejection of claim 2 hereinabove, further teaches the conductors (13) (Yokomaku See e.g., FIGS. 2-4B & 8 element 14; ¶ [0064]) and the bendable material (Purvis See e.g., FIGS. 1 & 4 column 3 lines 57-61; column 4 lines 60-62 and 66-67; column 5 line 1) of the harness structure (3) (Purvis See e.g., FIGS. 1 & 4 elements 16, 28, 46, 48, 52, 53, 54, 59).
But neither Purvis nor Yokomaku teach the conductors are printed or laminated onto the bendable material … .
However, YANG teaches the conductors are printed … onto the bendable material (See e.g., FIG. 1; ¶s [0095] & [0097]-[0098]) … .
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Purvis, Yokomaku, and YANG before him, before the effective filing date of the claimed invention, to modify the combined invention of Purvis and Yokomaku to include at the locations, the wires are only locally extending out of the fabric, as taught in the prior art of YANG.  One would have been motivated to make such a combination to achieve the predictable result of ensuring that electrical conductors maintain consistent connections via the material to allow the .

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 3644

/Nicholas McFall/Primary Examiner, Art Unit 3644